i.


             OFFICE OF THE ATTORNEY      GENERAL   OF 'I'EXA8
                                AUSTtN




       Deer Girt




                                              ah hn8 to do
                                              8asora, rcddl,

                                          In 00unt1.8 In wh1ah
                                         $ed twalrr thouaua&,
                                         itatxtm,tha useamr
                                         or the tirnt faux




                         pwtmcttt, in omlsulotlngthe amQuat
                         aor uailarthlr Artiols, has hereto-
                          1930 cbaaue rsport ae dettnulniag
                     T of l~~abftaatr in 8 county.
                "The iPa- OIInBUB bar ohen&%l the number of
           iXlb%~tfd4i 6ild them  6m 6eVeld COUttti~~  &ff&Ot-
           sd +dicraby.
                                        &a a ?u grwraor
                wt ocmputiwgthe ~II;OXUB::
           for this ywm, rhou%d the nwrsberoi inhabit&at8
           a6 ahaun by the beneu8 YW 19SO be the bade OS
           omputatlan of the faes We the hse*0aar, Or
           shoul& this Uagwtitmat now we the nusber of ia-


ik 1
Fiomrable r2eo.E. Shorpard,r?aga2


     h$dp";;3,~
              m    akown by tBn.oenaus 88 completed
           -"

            TZ our o~lnlan   :‘c. O-2337 we ruled tbet tl284 P. v. 946, while It doaa not directly deaide the quaa-
tion presentedby tou, ia in our ogition analo~oua. That
oeae am80 as an original mandamue in the xprs=e Tourt by
the Tax hnesasor oi Tarrant murity to ccna;pelthe Coxi?t?ollor
to pa9 relator his fee8 of oiiioe at Che re:e 3rcvido4   by
the Act of 192§, siieotivePAM lath of that    year. That
Aot w5B the 8m.e ee Art&ale 9937 prior to ita a%anUtent by
the 41at LeRlelut*reend irioreseec' t&e rete af aompe~sstlon
for Tax hmessora. Relator   ooatended that ha ~bould IYS
paid on the basis of the aroeaffsd
                                 law hut tha CoEptroll.er
took the position that t&e new rate applied oz~I..yto 883aee-
asnta tQkQn by the Asaeasor aubeequent to lto taking affect,
and thereforedid notapply to 3.905atmeaateeata   taken by the
.maeaeoc between January 1, 2923, &r.d&:pril30, 1925, In
cosplinncewith Articla 71.89,2. F-.1925. The court 5t5td:
         *%:‘ptake no iat+uewish t>ijraounter propoai-
     t.lon*:[ftla true tlnot1eivespeak proapsoti?oly
     'unleab the aontrery ia alearly lndloeted.'COWI-
Ronorabls Oeo. R. sheppart!,
                           Puize8


    eel ior rd.8tor a0 not conteet thle prlnolple
    oi law, ac0 alk that tbs istatctrinvolveclbe
    glvan a prosgsatiV4eti4at.
          "Tt is also true, b@yoncJquestIon, that
     If all the mkrlel rrsmIost~  o? 4 taz a8f466uor
     for 1925 httdbean amFlsteU beSay ?un@ 18 of
     that year, h4 would ham been paid under the
     old rate. mare could be no oontroveray   upon
     this   point.
            ,:c Y .

          Teupondont aeeao tc be OP the view that
     the takiae c: ttts xandltlon fxa!i~     aach oltizen
     oonetltutceall the duties of th4 aerm4mr'8
     OffiUO 6XWpt Wh4t COLUUBd ~hOOIiB4 t0 b~OWin-
     ate a4 mre *lnci&fntalEutIee.@ 813think his
     work after AprIlG50,1936, as 40tlned by zkt-
     ate, was equal to If not aborethan the autien
     pmzorlbed In art1014 7l89, nupra.         At any rats,
     the duties subsequentto the tarin& of tbe mm-
     ditfons wsra verr material. It we are aorrsot
     In that view, we am not quite      4ur4   that   r4-
     apondent entertain8  a view oontrary      to   our&
     Tf ha doee, we think he Is in error.
          Th4 auti4s  of tb  tax esaenmr, In aaal-
     tlon to those prezoribmlby axtlole 9189, lr4
     crwmirlzaflby coum141 Sor relator in his brief
     as rdli0ws:


          ?h'hc
              aomt than quote4 at length Srcm the brief of
relator discussinGthe varlpuu duti.seof.th4 Tax kmmwmr,
and coaLinue5as follow41
          vscex-4 nt3dIng of them vorlous dutiee,
     prescribedbr stetute, fa aontinain$ that the
     tax aalleotor has hut made a~@od bcglnni~
     when he flatbcrkr
                     the rent+ltloneof property for
     taxation.
           "-he WiL’i~apUted    8tUtCment ia the pl04diIl&?S
     is thsi the mlatoz did not aanplete hi4 offi-
     clal duties until !?&ismber 15, D&5, about 90
     days   subaequ4nt   to the   taking efieot af the new
     ree  atstute   i  The aerviosa prior te IQril 50
                                                          l..._.
                                                                   636   1.


Honorable Caoi H. shappard,Page 4


    related only to the taking of nnaItIon4 a4
    hantolora  stated. There wee In no menma a
    valid and bIndIn& l44844manton ~prI1 JO, 19X5.
    Ml the authoritiesSO hcl@. 'Theasoessnmnt
    butian of thi8 county 0rfi0i4i are not oompleta
    until the various 66rvI664 above outlined ha+6
    bean perfomsd.

          *The fee 8tatute prOVia     a oartaln par
    oent. of asw886d vslrutlan a6 pay for the
    laaes40r*a *sarvleae*. The oompanaatlonio
    not for taking nnaitioam only.       The 8tatuta
    doae not 4ap he 8hall reoaIva 6o muoh ?or part
    of Die work an6 romething0186 for other offl-
    olal duties. ff the ooape~naatlon     wau aiTi8i-
    blr, It would b6 po86ible to apply the 19&Q
    fee 8tatUte ta puMrfOf M14tOrr6 aeooMt8 4nd
    the 19BS law to other portIon ther6of. Rut,
    rlnoa it I8 lmp044Ibleto pl866 a Vulua upon
    hi8 8atrr61 86Id666,    it mu4 t b a l4uuwaa that
    the usisla tura Inteadaa to apply the new rate
    t0 kin 19e6 s6rViOe8 as a whole. phi8 f6 811
    the more reasonablea aonolullton     In view of
    the faot that the Le@rrlatureknew he could
    not present him bIl1 for u6rVIa6u until the
    roil (tr1985. At the time bin looount beoemc
    due, the new rata ra4 afteotire.      Xi the Leg-
    lelature h4Q Intended to apply one rate to a
    part or the aooount and another to the other,
    then It ohauld have provided a method for do-
    ing 40. It ehoula have plaeaa a value on laoh
    part or the work.    meI having aone 80, we hold
    thsre wa4 no 4uoh Intention on the part o? th6
    lawmakers. Re,think th18 of?ioia,lshould b6
    paid under the 19E5 statute. W6 have Sound
    no authority covering this 8Ituation,      aa aoun-
    be1 oits none. Ee 4e8ume that no attorney in
    this case hae found 4ny authority in point.
          -m think the mana4mus ehoula iseue ae
     prayed for, and we 40 reoomnand.n
          It would 466m that the p444ing of 4 oounty rrcwe
one populationalaseifioationto another, thereby oheagiag
the etatutory rata of compeneationte be paid a Tax Assea5or,
would be the 84m(l,or elmIl6r, in principle to a ahang la
8ueh companuetlon by reason of the amen&eat ot ap$lI4able
etatutear.
fion0rRble *se. F. r;heppard, raga 4



           Fassd upon OLir assumptftmof the publlostion
of the resul.tof the 1940 ceuaua as herelmbovc rentionsd,
it is our opinl~n that your departmnt shoulc?now use the
nussbsr of inhabitantsaa shown by the lC40 Federal Census
in   Cetrmining   the   canpencration   to be peld   Tax .qssss~ors
ior this year under the pr0~1ai011ref that portion of atl-
                   19Q5, quoted In your letter of request.
010 8951, P. c. ::..

                                          Yawa very truly